FITZPATRICK, Judge.
Jose Ismael Granados (claimant) appeals from a decision of the Workers’ Compensation Commission denying him benefits because he misrepresented his ability to work legally in the *82United States. Claimant contends that the commission erred in using his “immigration status” to deny him benefits. We affirm the commission’s decision.1
BACKGROUND
The evidence is uncontroverted. On January 31, 1995, claimant entered into a contract for hire with employer. Claimant speaks Spanish but does not speak or read English. At the time of hire, Cleo Heavener (Heavener), employer’s representative, requested claimant to provide a Social Security card and another form of identification as required by the Immigration and Naturalization Services. Claimant produced the requested items and signed an Employment Eligibility Verification Form. Relying on this information, Heavener hired claimant and conducted no further inquiries as to his employment status. All of the information provided was false. Claimant had no valid driver’s license, Social Security card, work authorizations, green cards, visas or any other documentation reflecting an eligibility to work in the United States as of February 13, 1995. Claimant testified that he is not, and was not as of February 13, 1995, eligible to work in the United States. This status remained unchanged.
On February 13, 1995, claimant broke his right ankle and was disabled from February 14, 1995 to June 7, 1995, at which time his treating physician released him to light duty work. Because of claimant’s illegal work status, he was unable to market his remaining capacity to work. Claimant filed a claim for benefits on February 27, 1995. At the hearing before the deputy commissioner on August 11, 1995, employer asserted that claimant was ineligible to receive disability benefits under the Workers’ Compensation Act, because he misrepresented to the employer that he was legally eligible to work in the United States at the time he was hired.
*83The deputy commissioner found that employer had established the defense of fraud, because claimant “materially misrepresented his employment eligibility by (1) providing a false social security card; (2) providing a false alien immigration card; and (3) signing the Employment Eligibility Verification Form.”
The full commission affirmed the decision and stated:
In the final analysis it is clear that [employer] properly relied on the documents presented. Had [the employer] been aware of claimant’s true alien status, he would not have hired him. The claimant cannot now complain that the employer was taken in by the forged documents which he presented to obtain his employment.
Additionally, the commission found as follows:
[t]he claimant freely admitted that he did not have a valid Social Security Card or Alien Registration Card and that the ones he presented were basically forged. At the same time, Heavener testified convincingly that he did all that could reasonably be expected of an employer in requesting proper documentation of status and that he relied on the documents presented.... In the final analysis, it is clear that Heavener properly relied on the documents presented. Had he been aware of the claimant’s true alien status, he would not have hired him.
(Emphasis added.)
Although claimant does not dispute that he misrepresented the status of his work eligibility, he contends that the commission erred in failing to award him benefits. Claimant asserts that an employer-employee relationship existed despite the misrepresentation, and the employer did not prove any causal connection between claimant’s misrepresentation and his injury.2
*84CAUSAL CONNECTION
In Virginia, to successfully establish the defense of fraudulent misrepresentation and bar a claim for compensation benefits, an employer must prove: “ ‘(1) the employee knew that the representation was false; (2) the employer relied upon the false misrepresentation; (3) such reliance resulted in the consequent injury; and (4) there is a causal relationship between the injury in question and the false representation.’ ” Billy v. Lopez, 17 Va.App. 1, 4, 434 S.E.2d 908, 910 (1993) (quoting Grimes v. Shenandoah Valley Press, 12 Va.App. 665, 667, 406 S.E.2d 407, 409 (1991)).
Generally, we construe the “causal relationship” prong as referring to a connection between a claimant’s initial false representation regarding his physical condition or health and a subsequent injury suffered while employed.3 See, e.g., *85McDaniel v. Colonial Mechanical Corp., 3 Va.App. 408, 350 S.E.2d 225 (1986) (finding a causal connection between an injury involving back pain and a misrepresentation on a job application that claimant had no specific health problems which would prevent him from working). In the instant case, however, the causal prong is unrelated to a physical impairment; here, the connection is between claimant’s total inability to work legally and the injury he received while unlawfully employed. “ ‘If material misrepresentations ... are made by the prospective employee to the prospective employer and employment is afforded on the basis of misrepresentations to the detriment of the employer it is only right and just that compensation benefits be denied.’ ” Id. at 414, 350 S.E.2d at 228 (quoting Hawkins v. Lane Co., 49 O.I.C. 144, 147 (1967)) (emphasis added).
Manis Constr. Co. v. Arellano, 13 Va.App. 292, 411 S.E.2d 233 (1991), a factually similar case, provides the analytical framework for the resolution of this case. In Manis, the claimant worked illegally in the United States without proper documentation for several years. His employer knew nothing of claimant, personally or otherwise, and the record disclosed no circumstances sufficient to attribute notice of claimant’s immigration status to the employer. Similar to the instant case, employer had no notice of claimant’s illegal status. Based on these facts, we held that claimant’s “pursuit of unlawful employment in this country is not an acceptable means of marketing his ... work capacity.” Id. at 293, 411 S.E.2d at 234 (emphasis added). “Pursuant to the Immigration Reform and Control Act of 1986 (IRCA), [claimant] could not be lawfully employed and legally work in this country, absent a change in his status.” Id. at 294, 411 S.E.2d at 235. “It [was] not [claimant’s] status as an illegal alien which exclude[d] him from the benefits of the Act but, rather, his resulting inability to properly satisfy requirements imposed on *86every employee/claimant under Virginia law.” Id. at 295, 411 S.E.2d at 235 (emphasis added). In denying benefits, we “refused to sanction a violation of one law by approving it as compliance with another.” Id.4 This rationale applies to the instant case.
Our recent ease of Billy v. Lopez, 17 Va.App. 1, 434 S.E.2d 908 (1993), which resulted in an award of benefits, also turned on the issue of an illegal alien’s representation of his eligibility to work lawfully in the United States. However, Lopez is clearly factually distinguishable from the instant case. In Lopez, the employer did not require claimant to produce proper identification to demonstrate his legal work status prior to hire and testified he would have employed claimant whether or not he had misrepresented his lawful status. Most importantly, prior to the injury, claimant subsequently obtained legal authorization to work and informed the employer of his corrected legal status. Accordingly, we held that “although [claimant] initially misrepresented his work eligibility status, his subsequent receipt of legal authorization to work and notice to employer prior to the injury cured the misrepresentation.” Id. at 5, 434 S.E.2d at 911 (emphasis added). “When an illegal alien who misrepresents his eligibility status at the time of hire subsequently obtains legal status, there is no longer a causal connection between the false statement and the consequent injury.” Id. (emphasis added).
In Lopez, the causal connection existed until it was “cured.” Unlike Lopez, where there was “simply no evidence in the record that [claimant’s] alien status was in any way related to *87the consequent injury,” in this case, credible evidence supports the commission’s finding of a causal connection between claimant’s misrepresentation and injury. Employer established that he relied on claimant’s misrepresentations to his detriment by continuing to employ claimant through the date of his injury.
Moreover, claimant never “cured” his misrepresentation: [TJhere was a causal relationship between the misrepresentation and the injury because without the misrepresentation there would not have been an employer-employee relationship at the time of the accident. In this regard we are fully aware that under normal circumstances a casual [sic] relationship is established through an injury to the same portion of the body as that about which the employee had misrepresented himself or herself on the application. However, in this particular case wherein the falsehood was directly related to the eligibility to work with criminal sanctions outstanding ... this is sufficient to meet the last element of the defense.... [T]he employer complied with its obligations ... and thus the claimant should not benefit from his fraudulent procurement of employment.
See Bilbao v. Dee Shoring Co., Inc., 66 O.I.C. 53, 56-57 (1987).
For a person to receive benefits under the Workers’ Compensation Act, he or she must establish a valid contract of hire. Behrensen v. Whitaker, 10 Va.App. 364, 392 S.E.2d 508 (1990). “Pursuant to the Immigration Reform and Control Act of 1986 (IRCA), [an illegal alien] could not lawfully be employed and legally work in this country, absent a change in his status.” Manis, 13 Va.App. at 294, 411 S.E.2d at 235. Because claimant did not “cure” his illegal status, he was ineligible to lawfully enter into the contract for hire.
“Findings of fact by the commission are conclusive and binding on an appellate court if supported by credible evidence.” Id. The evidence clearly established that (1) claimant intentionally misrepresented that he was legally able to work at the time of his hire; (2) that employer reasonably relied on the information provided by claimant in making its employ*88ment decision; and (3) but for claimant’s hire he would not have been injured in the course of the employment.
Accordingly, credible evidence supports the commission’s decision to deny claimant benefits.

Affirmed.


. Because we affirm on the "eligibility” question, we do not address the "discovery” issue raised by claimant.


. Additionally, claimant argues that the commission denied him benefits solely because of his immigration status and attempts to make an equal protection argument. Because we hold that claimant was not denied benefits due to his immigration status, this argument is without merit. See Manis Constr. Co. v. Arellano, 13 Va.App. 292, 295, 411 *84S.E.2d 233, 235 (1991) (claimant's status as an illegal alien does not exclude him from workers’ compensation benefits; rather, his "resulting inability to properly satisfy requirements imposed on every employee/claimant under Virginia law” will preclude him from the Act).


. Virginia follows the "majority view” that “[a] false representation as to physical condition or health made by an employee in procuring employment will preclude workers’ compensation benefits for an otherwise compensable injury if a causal relationship between the injury and the false representation is shown and if it is also shown that (1) the employee knew the representation to be false, (2) the employer relied upon the false representation, and (3) such reliance resulted in the consequent injury to the employee.” McDaniel v. Colonial Mechanical Corp., 3 Va.App. 408, 411-12, 350 S.E.2d 225, 227 (1986) (emphasis added). See also IB Arthur Larson, The Law of Workmen’s Compensation § 47.53 (1996).
In addressing the "causal connection” requirement in fraudulent misrepresentation cases, the courts of other states use different approaches. First, some do not adopt the three-prong test articulated in Larson, but defer to their legislatures to provide a defense for fraud. Others adopt the Larson test, but require the employer to prove the causal link by more than mere testimony stating that the claimant would not have been hired absent the misrepresentation. See Dunnell v. Robbins Warehouse, 465 So.2d 648 (Fla.Dist.Ct.App.1985). Finally, many employ the test adopted by Virginia and place the burden on the employer to show a causal connection between claimant's misrepresentation and his subsequent injury. These states allow the employer’s showing of reliance on the misrepresentation by hiring and employing *85claimant to establish the causal relation to the work-related injury. See, e.g., Bean v. Hungerford Mechanical Corp., 16 Va.App. 183, 428 S.E.2d 762 (1993).


. In Manis, we distinguished Francisco v. Formwork Services, Inc., 65 O.I.C. 232 (1986). "In Francisco, the claimant was a direct employee of the employer, had direct contact with the employer, was known personally to the employer and spoke ‘little English.' Nevertheless, the employer never inquired into the employee’s work eligibility in the United States.... [T]he deputy commissioner found that the employer had hired the worker 'at its own peril’ and may not now use the 'illegal status’ as a defense to his claim.” Manis, 13 Va.App. at 295, 411 S.E.2d at 235 (quoting Francisco, 65 O.I.C. 232). We agree that an employer who participates, either actively or passively, in an employment deception cannot later claim protection under the Act.